Citation Nr: 9912215	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for status-post fracture 
of dorsal vertebrae, D-11 and D-12, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active duty for training from April to 
October 1986.  Thereafter, he served on active duty from 
October 1987 to November 1990.  


FINDING OF FACT

The veteran's service-connected dorsal spine disability, 
which is defined as status-post fracture of dorsal vertebrae 
at D11 and D12, is manifested by a D11 deformity, muscle 
spasm, and lower dorsal back pain.  


CONCLUSION OF LAW

A disability rating greater than 20 percent for status-post 
fracture of dorsal vertebrae at D11 and D12 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a (Diagnostic Codes 5285, 5291) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).

Currently, the veteran's service-connected middle back 
disability, which is defined as status-post fracture of 
dorsal vertebrae, D-11 and D-12, is evaluated as 20 percent 
disabling.  Diagnostic Code 5285 provides criteria by which 
impairment of the back resulting from a fracture of a 
vertebra may be evaluated.  According to this Code, evidence 
that residuals of a fracture of the vertebra include cord 
involvement, the need to be bedridden, or the necessity of 
using long leg braces warrants the assignment of a 
100 percent disability evaluation.  Cases of lesser 
involvement are rated based upon limited motion and nerve 
paralysis.  38 C.F.R. § 4.71a, Code 5285 (1998).  Evidence of 
no cord involvement with abnormal mobility requiring a neck 
brace (jury mast) will result in the assignment of a 
60 percent disability rating.  Id.  Other cases are rated in 
accordance with definite limited motion or muscle spasm, with 
an additional 10 percent added for demonstrable deformity of 
a vertebral body.  Id.  Under ankylosis and limited motion, 
ratings are not to be assigned for more than one segment by 
reason of involvement of only the first or last vertebra of 
an adjacent segment.  38 C.F.R. § 4.71a, Note following 
Code 5285 (1998).  

Evidence of slight limitation of motion of the dorsal spine 
will result in the assignment of a noncompensable disability 
rating.  38 C.F.R. § 4.71a, Code 5291 (1998).  A 10 percent 
disability rating will be assigned based upon evidence of 
moderate, or severe, limitation of motion of the dorsal 
spine.  Id.  A disability evaluation greater than 10 percent 
cannot be assigned pursuant to Diagnostic Code 5291.  Id.  

Throughout the current appeal, the veteran has maintained 
that his service-connected middle back symptoms have 
increased in severity.  In particular, he testified at a 
personal hearing conducted before a hearing officer at the 
regional office (RO) in December 1995 that he experiences 
pain in the lower middle portion of his back and that he has 
received physical therapy for this pain.  Hearing transcript 
(T.) at 10-11.  

Medical records which have been obtained and associated with 
the claims folder confirm that, between October and December 
1992, the veteran received treatment for complaints of daily 
mid-back pain.  In October 1992, the veteran sought treatment 
for complaints that his middle back was stiff in the morning, 
loosened up with motion at work, and was sore by the end of 
the day.  The veteran was referred to the physical therapy 
department for ultrasound, TENS, and an exercise program as 
appropriate.  This same October 1992 medical report also 
notes that the veteran's middle back disability does not 
involve a cord injury and that X-rays taken of his middle 
back showed a T11 deformity.  According to the radiographic 
report, the X-rays show intact pedicles as well as 
compression fractures of the superior end plates of T11 and 
T12 which do not appear to be recent.  Another medical 
report, which is also dated on this same date in October 
1992, refers to marked muscle spasm.  

Beginning in October 1992, the veteran received six 
ultrasound treatments to his T11/T12 paraspinals without any 
decrease in pain.  In November 1992, he progressed to a TENS 
trial.  According to the medical reports from these sessions, 
the veteran described a significant decrease in back pain 
after each TENS treatment.  The veteran was then given 
instructions regarding several back extension exercises.  
Only two of these exercises did not increase his back pain 
significantly.  

A December 1992 medical record indicates that heat, 
ultrasound, and TENS treatment improved the veteran's spasm.  
Later in the same report, the examiner stated that the 
veteran's spasm had resolved.  Physical examination also 
shows a nontender spine, soft paraspinal muscles, and no pain 
on motion.  The examiner concluded that the veteran, who was 
doing well, should continue using the TENS unit he had been 
given in the prior month but need not participate in physical 
therapy any longer.  

In November 1993, the veteran reported that he had no current 
complaints other than occasional spasm.  Physical examination 
demonstrated normal range of motion of his back, the ability 
to heel and toe walk, and negative straight leg raising.  
X-rays taken of the veteran's thoracic spine revealed healed 
compression fractures.  The veteran was instructed to take 
Motrin as needed and to return for follow-up treatment in six 
months.  

X-rays taken of the veteran's lumbosacral spine in February 
1994 again revealed, in pertinent part, the compression 
fractures of the superior end plates of T12 and T11.  A 
physical examination conducted almost a week later 
demonstrated scoliosis of the veteran's thoracic spine.  
Thereafter, between April and May 1994, the veteran was 
hospitalized for approximately two weeks for an L4/5 
herniated disc with lumbar radiculopathy.  During the 
hospitalization, he underwent a partial L4 and complete L5 
laminectomy with an L4/5 diskectomy and an L5/S1 diskectomy 
on the left.  Also during the hospitalization, he reported 
that, in January 1994, he had experienced a thoracic muscle 
spasm.  Additionally, he described living with daily lower 
thoracic back pain since his initial in-service injury in 
1989.  

In February 1995, the veteran was afforded a VA examination.  
X-rays taken at this evaluation revealed a compression 
fracture at the superior end plate of T11 and T12.  Magnetic 
resonance imaging (MRI) revealed no paraspinous muscle spasm.  
The examiner diagnosed, in pertinent part, status-post 
fracture of T11 and T12.  

According to these post-service medical reports, the 
status-post fracture of the veteran's dorsal vertebrae at D11 
and D12 include a D11 deformity, occasional muscle spasm, 
daily lower dorsal back pain, and no cord injury.  The 
evidence of muscle spasm and D11 deformity are addressed in 
Diagnostic Code 5285.  In other words, when there is no cord 
involvement and no abnormal mobility that requires a neck 
brace, the disability is to be rated on the basis of definite 
limitation of motion or muscle spasm.  Diagnostic Code 5285.  
A 10 percent rating is to be added for a demonstrable 
deformity of a vertebral body.  Id. 

The relevant diagnostic code which rates impairment resulting 
from limitation of motion of the dorsal spine does not allow 
for an evaluation greater than 10 percent.  38 C.F.R. 
§ 4.71a, Code 5291.  Consequently, given the veteran's 
functional debilities, namely pain with use and occasional 
spasm, an increased rating under Diagnostic Code 5291 is not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (when the maximum rating is assigned for limitation of 
motion of the joint or joints involved, further development 
to assess disability due to functional loss such as pain with 
use is not required).  In short, the currently assigned 20 
percent rating contemplates the maximum rating under 
Diagnostic Code 5291 with an additional 10 percent added on 
account of the demonstrable deformity at T11.  Given the 
terms of the applicable rating criteria, the Board finds that 
there is no basis for awarding more than the currently 
assigned 20 percent evaluation.  The preponderance of the 
evidence is against the claim for an increased rating.


ORDER

The claim of entitlement to a disability rating greater than 
20 percent for status-post fracture of dorsal vertebrae at 
D11 and D12 is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

